Title: To George Washington from Moustier, 6 November 1790
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Monsier
à Paris le 6 November 1790

Le Roi m’ayant destiné à remplir une nouvelle mission pour l’utilité du service politique m’a ordonné de prendre congé de vous, Monsieur, et de faire connoitre en même tems par votre orgâne aux Etâts qui composent l’union Américaine que les sentimens constans d’affection de Sa Majesté envers eux n’ont varié sous aucun rapport. Sa Majesté connoit trop bien l’avantâge de la bonne harmonie et des liaisons qui unissent les deux nations

pour ne pas chercher à les étendre et à les fortifier par tous les moyens possibles. C’est une circonstance heureuse à l’accomplissement des vues du Roi à cet égard, que de voir la dignité de Président des Etats-Unis remise à un de leurs Citoïens aussi distingué que vous, Monsieur, par sa sagesse, par ses lumiêres, par son patriotisme et par ses vertus. Des qualités aussi éclatantes en vous, sont assez frappantes pour n’avoir pas besoin d’être indiquées par les rapports particuliers d’une seule personne. Je me suis neanmoins également conformé à mon devoir et à mon inclination, en rendant devant le Roi et mes concitoïens, à vos vertus et à vos qualités distinguées, le tribut d’admiration et d’éloges qu’elles méritent.
Je n’oublierai jamais l’avantâge que j’ai eu d’être témoin de la naissance de l’époque heureuse à laquelle les Etâts-Unis ont acquis cette constitution sâge dans laquelle sont combins tous les rapports d’ou peut dériver le bonheur de votre Nation, à la prospérité et à la gloire de laquelle je prendrai toujours le plus vif et le plus sincêre intérêt. C’est une circonstance particulierement favorâble au succês du Gouvernement de l’Union Américaine, que d’avoir vu placer au timon de l’Etât, le Citoïen le plus digne des suffrâges unanimes de tout un peuple. J’ose me flatter que personne n’elevera de doutes sur le désir que j’ai eu constamment de mériter l’estime et l’affection de la Nation chez laquelle j’ai été l’interprête des sentimens du Roi pour elle. Ma satisfaction seroit complette, si j’ai pu rendre particulierement, Monsieur, ma conduite digne de votre approbation. J’ai su dumoins en connoitre tout le prix.
J’ai l’honneur de vous addresser, Monsieur, la lettre par laquelle Le Roi vous prie d’informer ses Alliés du rappel que Sa Majesté fait de ma personne pour me confier une mission auprès du Roi de Prusse. Le choix de Sa Majesté ne tardera pas à se fixer en faveur de mon successeur auprès des Etâts-Unis. Je suis persuadé d’avance de son zêle à cultiver la bonne harmonie entre deux Nations faites pour être constamment unies par la reciprocité de leurs sentimens et de leurs intérêts. Mes voeux pour ce succês se mêlent aux regrets que jeprouve, en cessant d’être l’orgâne du Roi et de ma nation auprès de vous, Monsieur, et de la Nation dont vous êtes le Chef. Je suis avec respect, Monsieur, Votre très humble et très obéissant serviteur

F. de Moustier

